Citation Nr: 1515419	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  11-04 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for colon cancer, to include as secondary to herbicide exposure.

2. Entitlement to service connection for a skin disorder, to include as secondary to herbicide exposure.

(The issues of entitlement to an earlier effective date for service connection for tinnitus and right ear hearing loss will be the subject of a separate decision to be issued at a later date.)


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1965 to January 1968.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from September 2009 and April 2010 rating decisions of the Hartford, Connecticut Regional Office (RO) of the Department of Veterans Affairs (VA). 

In June 2013, the Veteran testified before a Veterans Law Judge who is no longer employed at the Board. A copy of the hearing transcript has been associated with the record.

In December 2013, the Board remanded the Veteran's claims for further development, to include obtaining VA examinations.

In a March 2014 letter, VA informed the Veteran that the Veterans Law Judge who conducted the June 2013 hearing was no longer employed by the Board.  The Veteran was offered the opportunity to testify at another hearing, which he accepted in a May 2014 response.  In May 2014, the appeal was remanded for a hearing and in July 2014, the Veteran testified at a hearing before the undersigned. A transcript of the hearing is of record.

The Veteran has an additional appeal pending before the Board regarding the issues of entitlement to an earlier effective date for the award of service connection for tinnitus and right ear hearing loss.  In December 2014, the appellant testified before another Veterans Law Judge regarding those issues.  A separate decision will therefore be issued at a later date by that Judge.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The September 2014 Board remand directed the AOJ to readjudicate the issues of entitlement to service connection for colon cancer and entitlement to service connection for a skin disorder and to issue a supplemental statement of the case for any issues that remained denied.  There is no evidence showing that this has been accomplished.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the Veteran's claims in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the AOJ must furnish to the Veteran and his representative - if he subsequently obtains one - an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  This particularly includes the submission of medical evidence which links the claimed skin disorder and colon cancer to the Veteran's military service.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




